Exhibit 10.1

WELLS FARGO BUSINESS CREDIT

CREDIT AND SECURITY AGREEMENT

This Credit And Security Agreement (the “Agreement”) is dated April 3, 2009, and
is entered into between PINNACLE DATA SYSTEMS, INC., an Ohio corporation
(“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (as more fully defined
in Exhibit A, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division.

RECITALS

Company has asked Wells Fargo to provide it with a $9,000,000.00 revolving line
of credit (the “Line of Credit”) for working capital purposes. Wells Fargo is
agreeable to meeting Company’s request, provided that Company agrees to the
terms and conditions of this Agreement.

For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.

 

1. AMOUNT AND TERMS OF THE LINE OF CREDIT

 

1.1 Line of Credit; Limitations on Borrowings; Termination Date; Use of
Proceeds.

 

(a) Line of Credit and Limitations on Borrowing. Wells Fargo shall make Advances
to Company under the Line of Credit that, shall not at any time exceed in the
aggregate the lesser of (i) $9,000,000.00 (the “Maximum Line Amount”), or
(ii) the Borrowing Base limitations described in Section 1.2. Within these
limits, Company may periodically borrow, prepay in whole or in part, and
reborrow. Wells Fargo has no obligation to make an Advance during a Default
Period or at any time that making an Advance would result in an Event of
Default.

 

(b) Maturity and Termination Dates. Company may request Advances from the date
that the conditions set forth in Section 3 are satisfied until the earlier of:
(i) three (3) years from the date of this Agreement (the “Maturity Date”),
(ii) the date Company terminates the Line of Credit, or (iii) the date Wells
Fargo terminates the Line of Credit following an Event of Default. (The earliest
of these dates is the “Termination Date.”)

 

(c) Use of Line of Credit Proceeds. Company shall use the proceeds of each
Advance for ordinary working capital purposes and to repay indebtedness owed to
Key Bank.

 

(d) Revolving Note. Company’s obligation to repay Line of Credit Advances,
regardless of how initiated under Section 1.3, shall be evidenced by a revolving
promissory note (as renewed, amended or replaced from time to time, the
“Revolving Note”).



--------------------------------------------------------------------------------

1.2 Borrowing Base; Mandatory Prepayment.

 

(a) Borrowing Base. The borrowing base (the “Borrowing Base”) is an amount equal
to:

(i) 85% or such lesser percentage of Eligible Accounts as Wells Fargo in its
sole discretion may deem appropriate; provided that this rate may be reduced at
any time by Wells Fargo’s in its sole discretion by one (1) percent for each
percentage point by which Dilution on the date of determination is in excess of
five percent (5.0%), plus

(ii) 75% or such lesser percentage of Eligible Foreign Accounts as Wells Fargo
in its sole discretion may deem appropriate, plus

(iii) 10% or such lesser percentage of Eligible Inventory as Wells Fargo in its
sole discretion may deem appropriate, or $500,000.00, whichever is less, less

(iv) the Borrowing Base Reserve, less

(v) Indebtedness that Company owes Wells Fargo that has not been advanced on the
Revolving Note, less

(vi) Indebtedness that is not otherwise described in Section 1, including
Indebtedness that Wells Fargo in its sole discretion finds on the date of
determination to be equal to Wells Fargo’s net credit exposure with respect to
any swap, derivative, foreign exchange, hedge, deposit, treasury management or
similar transaction or arrangement extended to Company by Wells Fargo.

 

(b) Mandatory Prepayment; Overadvances. If unreimbursed Line of Credit Advances
evidenced by the Revolving Note exceed the Borrowing Base or the Maximum Line
Amount at any time, then Company shall immediately prepay the Revolving Note in
an amount sufficient to eliminate the excess, unless Wells Fargo has delivered
to Company an Authenticated Record consenting to the Overadvance prior to its
occurrence, in which event the Overadvance shall be temporarily permitted on
such terms and conditions as Wells Fargo in its sole discretion may deem
appropriate, including the payment of additional fees or interest, or both.

 

1.3 Procedures for Line of Credit Advances.

 

(a) Advances to Operating Account. Advances shall be credited to Company’s
demand deposit account maintained with Wells Fargo (the “Operating Account”),
unless the parties agree in a Record Authenticated by both of them to disburse
to another account.

(i) Advances Upon Company’s Request. Line of Credit Advances may be funded upon
Company’s request. No request will be deemed received until Wells Fargo
acknowledges receipt, and Company, if requested by Wells Fargo, confirms the
request in an Authenticated Record. Company shall repay all

 

2



--------------------------------------------------------------------------------

Advances in accordance with the terms of this Agreement, even if the Person
requesting the Advance on behalf of Company lacked authorization.

(ii) Advances through Loan Manager. If Wells Fargo has separately agreed that
Company may use the Wells Fargo Loan Manager service (“Loan Manager”), Line of
Credit Advances will be initiated by Wells Fargo and credited to the Operating
Account as Floating Rate Advances as of the end of each Business Day in an
amount sufficient to maintain an agreed upon ledger balance in the Operating
Account, subject only to Line of Credit availability as provided in
Section 1.1(a). If Wells Fargo terminates Company’s access to Loan Manager,
Company may continue to request Line of Credit Advances as provided in
Section 1.3(a)(i). Wells Fargo shall have no obligation to make an Advance
through Loan Manager during a Default Period, or in an amount in excess of Line
of Credit availability, and may terminate Loan Manager at any time in its sole
discretion.

(A) Floating Rate Advances. If Company wants a Floating Rate Advance, it shall
make the request no later than 11:59 a.m. Central Time on the Business Day on
which it wants the Floating Rate Advance to be funded, specifying the principal
Advance amount being requested.

(B) Fixed Rate Advances. If Company wants a Fixed Rate Advance for a three
(3)month Fixed Rate Interest Period, it shall make the request no later than
11:59 a.m. Central Time on the Business Day on which it wants the Fixed Rate
Advance to be funded, specifying the principal Advance amount. No more than
three (3) separate Fixed Rate Advances may be outstanding at any time. Each
Fixed Rate Advance shall be in multiples of One Hundred Thousand Dollars
($100,000.00) and in the minimum amount of at least One Million Dollars
($1,000,000.00). Fixed Rate Advances are not available for Advances made through
the Loan Manager Service, and shall not be available during Default Periods. Not
more than seventy-five 75% of the Line of Credit may be allocated to Fixed Rate
Advances.

 

(b) Protective Advances; Advances to Pay Indebtedness Due. Wells Fargo may
initiate a Floating Rate Advance on the Line of Credit in its sole discretion
for any reason at any time, without Company’s compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Wells Fargo’s interest in Collateral or to perform
any of Company’s obligations under this Agreement, or (ii) apply the proceeds to
the amount of any Indebtedness then due and payable to Wells Fargo.

 

(c)

Converting Floating Rate Advances to Fixed Rate Advances. Company may request
that all or any part of an outstanding Floating Rate Advance be converted to a
Fixed Rate Advance, provided that no part of the Floating Rate Advance is
subject to a Rate Hedge, that no Default Period is in effect, and that Wells
Fargo receives the request no later than 11:59 a.m. Central Time on the

 

3



--------------------------------------------------------------------------------

 

Business Day on which Company wishes the conversion to become effective. Each
request shall specify the principal amount of the Floating Rate Advance to be
converted and the Business Day of conversion. The request shall be confirmed in
an Authenticated Record if requested by Wells Fargo. Each conversion to a Fixed
Rate Advance shall be in multiples of $100,000.00 and in the minimum amount of
at least $1,000,000.00.

 

(d) Expiration of Fixed Rate Advances. Unless Company requests a new Fixed Rate
Advance, or prepays an outstanding Fixed Rate Advance at the expiration of a
Fixed Rate Interest Period, Wells Fargo shall convert each Fixed Rate Advance to
a Floating Rate Advance on the last day of the expiring Fixed Rate Interest
Period. If no Default Period is in effect, Company may request that all or part
of any expiring Fixed Rate Advance be renewed as another Fixed Rate Advance,
provided that Wells Fargo receives the request no later than 11:59 a.m. Central
Time on the Business Day that constitutes the first day of the new Fixed Rate
Interest Period. Each request shall specify the principal amount of the expiring
Fixed Rate Advance to be renewed, and shall be confirmed in an Authenticated
Record if requested by Wells Fargo. Each renewal of a Fixed Rate Advance shall
be in multiples of One Hundred Thousand Dollars ($100,000.00) and in the minimum
amount of at least One Million Dollars ($1,000,000.00).

 

(e) Quotation of Fixed Rates for Fixed Rate Advances. Wells Fargo shall, with
respect to any request for a Fixed Rate Advance or the renewal of an existing
Fixed Rate Advance, or for the conversion of a Floating Rate Advance to a Fixed
Rate Advance, provide Company with a Fixed Rate quote based on LIBOR for each
Fixed Rate Interest Period identified by Company on the Business Day on which
the request was made, if the request is received by Wells Fargo no later than
11:59 a.m. Central Time of the Business Day on which Company has requested that
the Fixed Rate Advance be funded. If Company does not immediately accept the
Fixed Rate quote for a Fixed Rate Interest Period, then the quoted rate shall
expire and any subsequent request for a Fixed Rate quote for a Fixed Rate
Interest Period shall be subject to redetermination by Wells Fargo.

 

(f)

Taxes and Regulatory Costs. Company shall also pay Wells Fargo with respect to
any Advance based on LIBOR, all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority that are related to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, the assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Wells Fargo with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority that are related to LIBOR but not otherwise
included in the calculation of LIBOR. In determining which of these amounts are
attributable to an existing Advance that is based on LIBOR, any reasonable
allocation made

 

4



--------------------------------------------------------------------------------

 

by Wells Fargo among its operations shall be deemed conclusive and binding
absent manifest error.

 

1.4 Collection of Accounts and Application to Revolving Note.

 

(a) The Collection Account. Company has granted a security interest to Wells
Fargo in the Collateral, including all Accounts. Except as otherwise agreed by
both parties in an Authenticated Record, all Proceeds of Accounts and other
Collateral, upon receipt or collection, shall be deposited each Business Day
into the Collection Account. Funds so deposited (“Account Funds”) are the
property of Wells Fargo, and may only be withdrawn from the Collection Account
by Wells Fargo. Notwithstanding, Company and Wells Fargo have agreed
contemporaneously herewith, and on an interim basis, to the establishment of a
control deposit account and lockbox with KeyBank, N.A. in certain agreements to
that effect (the “KeyBank Control/Lockbox Agreement”) to which such Proceeds and
payments shall be initially deposited. Upon termination of the KeyBank
Control/Lockbox Agreement, and in accordance with its terms, all such Proceeds
shall be deposited and delivered to the Collection Account in accordance with
this paragraph and subject to the terms of this Agreement.

 

(b) Payment of Accounts by Company’s Account Debtors. Company shall instruct all
account debtors to make payments either directly to the Lockbox for deposit by
Wells Fargo directly to the Collection Account, or instruct them to deliver such
payments to Wells Fargo by wire transfer, ACH, or other means as Wells Fargo may
direct for deposit to the Collection Account or for direct application to the
Line of Credit. If Company receives a payment or the Proceeds of Collateral
directly, Company will promptly deposit the payment or Proceeds into the
Collection Account. Until deposited, it will hold all such payments and Proceeds
in trust for Wells Fargo without commingling with other funds or property. All
deposits held in the Collection Account shall constitute Proceeds of Collateral
and shall not constitute the payment of Indebtedness. Notwithstanding, Company
and Wells Fargo have agreed contemporaneously herewith, and on an interim basis,
to the establishment of a control deposit account and lockbox with KeyBank, N.A.
in the KeyBank Control/Lockbox Agreement to which such Proceeds and payments
shall be initially deposited. Upon termination of the KeyBank Control/Lockbox
Agreement, and in accordance with its terms, all such Proceeds and payments
shall be deposited and delivered to the Collection Account and/or Lockbox in
accordance with this paragraph and subject to the terms of this Agreement.

 

(c)

Application of Payments to Revolving Note. Wells Fargo will withdraw Account
Funds deposited to the Collection Account and pay down borrowings on the Line of
Credit by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Wells Fargo that are not first deposited to the Collection
Account pursuant to any treasury management service provided to Company by Wells
Fargo, such payments shall be applied to the Revolving Note as provided in the

 

5



--------------------------------------------------------------------------------

 

Master Agreement for Treasury Management Services and the relevant service
description.

 

1.5 Interest and Interest Related Matters.

 

(a) Interest Rates Applicable to Line of Credit. Except as otherwise provided in
this Agreement, the unpaid principal amount of each Line of Credit Advance
evidenced by the Revolving Note shall accrue interest at an annual interest rate
calculated as follows:

Floating Rate Pricing

The “Floating Rate” for Line of Credit Advances = An interest rate equal to the
sum of (i) the WFBC Base Rate, which interest rate shall change whenever the
WFBC Base Rate changes, plus (ii) two and one-half percent (2.5%), subject at
all times to a minimum interest rate of four percent (4%), which will apply
regardless of fluctuations in the WFBC Base Rate that would otherwise cause the
interest rate of the Revolving Note to be less than this minimum interest rate
floor;

Or

Fixed Rate Pricing for Three Month Terms

The “Fixed Rate” for Line of Credit Fixed Rate Advances = An interest rate equal
to LIBOR applicable and fixed on the first Business Day of the Fixed Rate
Interest Period plus five percent (5%);

Multiple Advances under the Line of Credit may simultaneously accrue interest at
both the Floating Rate and at the Fixed Rate, subject to the limitations of
Section 1.3(a)(i).

Any minimum interest rate floor described in this subsection will apply at all
times to borrowings evidenced by the Revolving Note, except to the extent that
any Rate Hedge is in effect. The minimum interest rate floors will apply to all
borrowings not otherwise subject to a Rate Hedge, and upon termination of any
Rate Hedge, the minimum interest rate floor shall resume application to
borrowings under the Revolving Note that were formerly subject to such Rate
Hedge.

 

(b) [Intentionally omitted]

 

(c)

Default Interest Rate. Commencing on the day an Event of Default occurs, through
and including the date identified by Wells Fargo in a Record as the date that
the Event of Default has been cured or waived (each such period a “Default
Period”), or during a time period specified in Section 1.8(b) or (c), or at any
time following the Termination Date, in Wells Fargo’s sole discretion and
without waiving any of its other rights or remedies, the principal amount of the
Revolving

 

6



--------------------------------------------------------------------------------

 

Note shall bear interest at a rate that is three (3.0%) percent above the
contractual rate set forth in Section 1.5(a) (the “Default Rate”), or any lesser
rate that Wells Fargo may deem appropriate, starting on the first day of the
month in which the Default Period begins through the last day of that Default
Period, or any shorter time period to which Wells Fargo may agree in an
Authenticated Record.

 

(d) Interest Accrual on Payments Applied to Revolving Note. Payments received by
Wells Fargo shall be applied to the Revolving Note as provided in
Section 1.4(c), but the principal amount paid down shall continue to accrue
interest through the end of the first Business Day following the Business Day
that the payment was applied to the Revolving Note.

 

(e) Usury. No interest rate shall be effective which would result in a rate
greater than the highest rate permitted by law. Payments in the nature of
interest and other charges made under any Loan Documents or any other document
or agreement described in or related to this Agreement that are later determined
to be in excess of the limits imposed by applicable usury law will be deemed to
be a payment of principal, and the Indebtedness shall be reduced by that amount
so that such payments will not be deemed usurious.

 

1.6 Fees.

 

(a) Origination Fee. Company shall pay Wells Fargo a one time origination fee of
Sixty Thousand Dollars ($60,000.00), which shall be fully earned and payable
upon the execution of this Agreement.

 

(b) Unused Line Fee. Company shall pay Wells Fargo an annual unused line fee of
one-half percent (1/2%) of the daily average of the Maximum Line Amount reduced
by outstanding Advances (the “Unused Amount”), from the date of this Agreement
to and including the Termination Date, which unused line fee shall be payable
monthly in arrears on the first day of each month and on the Termination Date.

 

(c) [Intentionally Omitted]

 

(d) Collateral Exam Fees. Company shall pay Wells Fargo fees in connection with
any collateral exams, audits or inspections conducted by or on behalf of Wells
Fargo at the current rates established from time to time by Wells Fargo as its
collateral exam fees (which fees are currently One Thousand Dollars ($1,000.00)
per eight hour day per collateral examiner), together with all actual
out-of-pocket costs and expenses incurred in conducting any collateral
examination or inspection

 

(e)

Collateral Management Fees. Company shall pay Wells Fargo a fee at the rates
established from time to time by Wells Fargo as its Collateral management fees

 

7



--------------------------------------------------------------------------------

 

(which fees are currently Seven Hundred Fifty Dollars ($750.00) per month), due
and payable monthly in arrears on the first day of the month and on the
Termination Date.

 

(f) Line of Credit Termination and/or Reduction Fees. If (i) Wells Fargo
terminates the Line of Credit during a Default Period, or if (ii) Company
terminates the Line of Credit on a date prior to the Maturity Date, or if
(iii) Company and Wells Fargo agree to reduce the Maximum Line Amount, then
Company shall pay Wells Fargo as liquidated damages a termination or reduction
fee in an amount equal to a percentage of the Maximum Line Amount (or the
reduction of the Maximum Line Amount, as the case may be) calculated as follows:
(A) three percent (3.0%) if the termination or reduction occurs on or before the
first anniversary of the first Line of Credit Advance; (B) two percent (2.0%) if
the termination or reduction occurs after the first anniversary of the first
Line of Credit Advance, but on or before the second anniversary of the first
Line of Credit Advance; and (C) one percent (1.0%) if the termination or
reduction occurs after the second anniversary of the first Line of Credit
Advance.

 

(g) Overadvance Fees. Company shall pay a $500.00 Overadvance fee for each day
that an Overadvance exists which was not agreed to by Wells Fargo in an
Authenticated Record prior to its occurrence; provided that Wells Fargo’s
acceptance of the payment of such fees shall not constitute either consent to
the Overadvance or waiver of the resulting Event of Default. Company shall pay
additional Overadvance fees and interest in such amounts and on such terms as
Wells Fargo in its sole discretion may consider appropriate for any Overadvance
to which Wells Fargo has specifically consented in an Authenticated Record prior
to its occurrence.

 

(h) Treasury Management Fees. Company will pay service fees to Wells Fargo for
treasury management services provided pursuant to the Master Agreement for
Treasury Management Services or any other agreement entered into by the parties,
in the amount prescribed in Wells Fargo’s current service fee schedule.

 

(i) [Intentionally omitted]

 

(j) [Intentionally omitted]

 

(k) Other Fees and Charges. Wells Fargo may impose additional reasonable fees
and charges during a Default Period for (i) waiving an Event of Default, or for
(ii) the administration of Collateral by Wells Fargo. All such fees and charges
shall be imposed at Wells Fargo’s sole discretion following oral notice to
Company on either an hourly, periodic, or flat fee basis, and in lieu of or in
addition to imposing interest at the Default Rate, and Company’s request for an
Advance following such notice shall constitute Company’s agreement to pay such
fees and charges.

 

(l)

Termination and Prepayment Fees Following Transfer Between Wells Fargo Operating
Divisions. If the Loan Documents, following Company’s request and

 

8



--------------------------------------------------------------------------------

 

the consent of Wells Fargo Business Credit (which consent may be withheld by
Wells Fargo Business Credit in its sole discretion), are transferred to an
operating division of Wells Fargo other than Wells Fargo Business Credit, the
transfer will not be deemed a termination or prepayment resulting in the payment
of termination and/or prepayment fees, or Fixed Rate Advance breakage fees,
provided that Company agrees, at the time of transfer, to the payment of
comparable fees in an amount not less than that set forth in this Agreement, in
the event that any facilities extended under this Agreement are terminated early
or prepaid after transfer.

 

(m) Fixed Rate Advance Breakage Fees. Company may prepay any Revolving Note
Fixed Rate Advance at any time in any amount, whether voluntarily or by
acceleration; provided, however, that if the Fixed Rate Advance is prepaid,
Company shall pay Wells Fargo upon demand a Fixed Rate Advance breakage fee
equal to the sum of the discounted monthly differences for each month from the
month of prepayment through the month in which the Fixed Rate Interest Period
matures, calculated as follows for each such month:

(i) Determine the amount of interest that would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the applicable Fixed Rate Interest Period.

(ii) Subtract from the amount determined in (i) above the amount of interest
that would have accrued for the same month on the amount of principal prepaid
for the remaining term of the Fixed Rate Interest Period at a rate equal to
LIBOR in effect on the date of prepayment for new loans extended at a Fixed Rate
for the remainder of the Fixed Rate Interest Period in a principal amount equal
to the amount prepaid.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Company acknowledges that prepayment of the Revolving Note may result in Wells
Fargo incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities.
Company agrees to pay the above-described Fixed Rate Advance breakage fee and
agrees that this amount represents a reasonable estimate of the Fixed Rate
Advance breakage costs, expenses and/or liabilities of Wells Fargo.

 

(n) CSI Fee. Accounts receivable agings and inventory reports shall be submitted
electronically to Wells Fargo via its vendor, Collateral Services, Inc. (CSI)
for which a monthly processing fee of $100.00 per month shall apply, payable by
the Company in arrears.

 

9



--------------------------------------------------------------------------------

1.7 Interest Accrual; Principal and Interest Payments; Computation.

 

(a) Interest Payments and Interest Accrual. Accrued and unpaid interest under
the Revolving Note on Floating Rate Advances shall be due and payable on the
first day of each month (each an “Interest Payment Date”) and on the Termination
Date, and shall be paid in the manner provided in Section 1.4(c). Interest shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of Advance to the Interest Payment Date.
Interest accruing on any Fixed Rate Advance shall be due and payable on the last
day of the applicable Fixed Rate Interest Period and on the Termination Date;
provided, however, for Fixed Rate Interest Periods in excess of one month,
interest shall nevertheless be due and payable monthly on the last day of each
month, and on the last day of the Fixed Rate Interest Period.

 

(b) Payment of Revolving Note Principal. The principal amount of the Revolving
Note shall be paid from time to time as provided in this Agreement, and shall be
fully due and payable on the Termination Date.

 

(c) Payments Due on Non Business Days. If an Interest Payment Date or the
Termination Date falls on a day which is not a Business Day, payment shall be
made on the next Business Day, and interest shall continue to accrue during that
time period.

 

(d) Computation of Interest and Fees. Interest accruing on the unpaid principal
amount of the Revolving Note and fees payable under this Agreement shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(e) Liability Records. Wells Fargo shall maintain accounting and bookkeeping
records of all Advances and payments under the Line of Credit and all other
Indebtedness due to Wells Fargo in such form and content as Wells Fargo in its
sole discretion deems appropriate. Wells Fargo’s calculation of current
Indebtedness shall be presumed correct unless proven otherwise by Company. Upon
Wells Fargo’s request, Company will admit and certify in a Record the exact
principal balance of the Indebtedness that Company then believes to be
outstanding. Any billing statement or accounting provided by Wells Fargo shall
be conclusive and binding unless Company notifies Wells Fargo in a detailed
Record of its intention to dispute the billing statement or accounting within 30
days of receipt.

 

1.8 Termination, Reduction or Non-Renewal of Line of Credit by Company; Notice.

 

(a)

Termination by Company after Advance Notice. Company may terminate or reduce the
Line of Credit at any time prior to the Maturity Date, if it (i) delivers an
Authenticated Record notifying Wells Fargo of its intentions at least 90 days
prior to the proposed Termination Date, (ii) pays Wells Fargo the termination
fee set forth in Section 1.6(f), and (iii) pays the Indebtedness in full or down
to the

 

10



--------------------------------------------------------------------------------

 

reduced Maximum Line Amount. Any reduction in the Maximum Line Amount shall be
in multiples of $100,000.00, with a minimum reduction of at least $1,000,000.00.

 

(b) Termination by Company without Advance Notice. If Company fails to deliver
Wells Fargo timely notice of its intention to terminate the Line of Credit or
reduce the Maximum Line Amount as provided in Section 1.8(a), Company may
nevertheless terminate the Line of Credit or reduce the Maximum Line Amount and
pay the Indebtedness in full or down to the reduced Maximum Line Amount if it
(i) pays the termination fee set forth in Section 1.6(f), and (ii) pays the
Default Rate on the Revolving Note commencing on the 90th day prior to the
proposed Termination Date or reduction date and continuing through the date that
Wells Fargo receives delivery of an Authenticated Record giving it actual notice
of Company’s intention to terminate or reduce the Line of Credit.

 

(c) Non-Renewal by Company; Notice. If Company does not wish Wells Fargo to
consider renewal of the Line of Credit on the next Maturity Date, Company shall
deliver an Authenticated Record to Wells Fargo at least 90 days prior to the
Maturity Date notifying Wells Fargo of its intention not to renew. If Company
fails to deliver to Wells Fargo such timely notice, then the Revolving Note
shall accrue interest at the Default Rate commencing on the 90th day prior to
the Maturity Date and continuing through the date that Wells Fargo receives
delivery of an Authenticated Record giving it actual notice of Company’s
intention not to renew.

 

1.9 [Intentionally omitted]

 

1.10 [Intentionally omitted]

 

2. SECURITY INTEREST AND OCCUPANCY OF COMPANY’S PREMISES

 

2.1 Grant of Security Interest. Company hereby pledges, assigns and grants to
Wells Fargo, for the benefit of Wells Fargo, a Lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of all Indebtedness. Following request
by Wells Fargo, Company shall grant Wells Fargo, for the benefit of Wells Fargo,
a Lien and security interest in all commercial tort claims that it may have
against any Person.

 

2.2

Notifying Account Debtors and Other Obligors; Collection of Collateral. Wells
Fargo may at any time (whether or not a Default Period then exists) deliver a
Record giving an account debtor or other Person obligated to pay an Account, a
General Intangible, or other amount due, notice that the Account, General
Intangible, or other amount due has been assigned to Wells Fargo for security
and must be paid directly to Wells Fargo. Company shall join in giving such
notice and shall Authenticate any Record giving such notice upon Wells Fargo’s
request. After Company or Wells Fargo gives such notice, Wells Fargo may, but

 

11



--------------------------------------------------------------------------------

 

need not, in Wells Fargo’s or in Company’s name, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of,
or securing, such Account, General Intangible, or other amount due, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor. Wells Fargo may, in Wells
Fargo’s name or in Company’s name, as Company’s agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company’s mail to any address designated by Wells Fargo, otherwise intercept
Company’s mail, and receive, open and hold Company’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company’s account or forwarding such mail to Company’s last known address.

 

2.3 Assignment of Insurance. As additional security for the Indebtedness,
Company hereby assigns to Wells Fargo, all rights of Company under every policy
of insurance covering the Collateral and all business records and other
documents relating to it, and all monies (including proceeds and refunds) that
may be payable under any policy, and Company hereby directs the issuer of each
policy to pay all such monies directly to Wells Fargo; provided however that if
any such monies are less than $50,000 for any loss and no Default Period then
exists, such monies may be paid directly to the Company to be applied to repair
and restore such damage or loss unless agreed by Wells Fargo in an Authenticated
Record that the proceeds be paid on account of the Revolving Note. In connection
with a claim in excess of $50,000 at any time, whether or not a Default Period
then exists, Wells Fargo may (but need not), in Wells Fargo’s or Company’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy. Any monies received under any insurance policy assigned to Wells Fargo,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.

 

2.4 Company’s Premises

 

(a)

Wells Fargo’s Right to Occupy Company’s Premises. Company hereby grants to Wells
Fargo the right, at any time during a Default Period and without notice or
consent, to take exclusive possession of all locations where Company conducts
its business or has any rights of possession, including the locations described
on Exhibit B (the “Premises”), until the earlier of (i) payment in full and
discharge of all Indebtedness and termination of the Line of Credit, or
(ii) final sale or

 

12



--------------------------------------------------------------------------------

 

disposition of all items constituting Collateral and delivery of those items to
purchasers.

 

(b) Wells Fargo’s Use of Company’s Premises. Wells Fargo may use the Premises to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, and for any other incidental purposes deemed
appropriate by Wells Fargo in good faith.

 

(c) Company’s Obligation to Reimburse Wells Fargo. Wells Fargo shall not be
obligated to pay rent or other compensation for the possession or use of any
Premises, but if Wells Fargo elects to pay rent or other compensation to the
owner of any Premises in order to have access to the Premises, then Company
shall promptly reimburse Wells Fargo all such amounts, as well as all taxes,
fees, charges and other expenses at any time payable by Wells Fargo with respect
to the Premises by reason of the execution, delivery, recordation, performance
or enforcement of any terms of this Agreement.

 

2.5 License. Without limiting the generality of any other Security Document,
Company hereby grants to Wells Fargo a non-exclusive, worldwide and royalty-free
license to use or otherwise exploit all Intellectual Property Rights of Company
for the purpose of: (a) completing the manufacture of any in-process materials
during any Default Period so that such materials become saleable Inventory, all
in accordance with the same quality standards previously adopted by Company for
its own manufacturing and subject to Company’s reasonable exercise of quality
control; and (b) selling, leasing or otherwise disposing of any or all
Collateral during any Default Period.

 

2.6 Financing Statements.

 

(a) Authorization to File. Company authorizes Wells Fargo to file financing
statements describing Collateral to perfect Wells Fargo’s Security Interest in
the Collateral, and Wells Fargo may describe the Collateral as “all personal
property” or “all assets” or describe specific items of Collateral including
commercial tort claims as Wells Fargo may consider necessary or useful to
perfect the Security Interest. All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by Company and
are hereby re-authorized. Following the termination of the Line of Credit and
payment of all Indebtedness, Wells Fargo shall, at Company’s expense and within
the time periods required under applicable law, release or terminate any filings
or other agreements that perfect the Security Interest.

 

(b)

Termination. Wells Fargo shall, at Company’s expense, release or terminate any
filings or other agreements that perfect the Security Interest, provided that
there are no suits, actions, proceedings or claims pending or threatened against
any Indemnitee under this Agreement with respect to any Indemnified Liabilities,
upon Wells Fargo’s receipt of the following, in form and content satisfactory to
Wells Fargo: (i) cash payment in full of all Indebtedness and a completed

 

13



--------------------------------------------------------------------------------

 

performance by Company with respect to its other obligations under this
Agreement, (ii) evidence that the commitment of Wells Fargo to make Advances
under the Line of Credit or under any other facility with Company has been
terminated, (iii) a release of all claims against Wells Fargo by Company
relating to Wells Fargo’s performance and obligations under the Loan Documents,
and (iv) an agreement by Company, and any new lender to Company to indemnify
Wells Fargo for any payments received by Wells Fargo that are applied to the
Indebtedness as a final payoff that may subsequently be returned or otherwise
not paid for any reason.

 

2.7 Setoff. Wells Fargo may at any time, in its sole discretion and without
demand or notice to anyone, setoff any liability owed to Company by Wells Fargo
against any Indebtedness, then due.

 

2.8 Collateral Related Matters. This Agreement does not contemplate a sale of
Accounts or chattel paper, and, as provided by law, Company is entitled to any
surplus and shall remain liable for any deficiency. Wells Fargo’s duty of care
with respect to Collateral in its possession (as imposed by law) will be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or third
Person, and Wells Fargo need not otherwise preserve, protect, insure or care for
such Collateral. Wells Fargo shall not be obligated to preserve rights Company
may have against prior parties, to liquidate the Collateral at all or in any
particular manner or order or apply the Proceeds of the Collateral in any
particular order of application. Wells Fargo has no obligation to clean-up or
prepare Collateral for sale. Company waives any right it may have to require
Wells Fargo to pursue any third Person for any of the Indebtedness.

 

2.9 Notices Regarding Disposition of Collateral. If notice to Company of any
intended disposition of Collateral or any other intended action is required by
applicable law in a particular situation, such notice will be deemed
commercially reasonable if given in the manner specified in Section 7.4 at least
ten calendar days before the date of intended disposition or other action.

 

3. CONDITIONS PRECEDENT

 

3.1 Conditions Precedent to Initial Advance. Wells Fargo’s obligation to make
the initial Advance shall be subject to the condition that Wells Fargo shall
have received this Agreement and each of the Loan Documents, and any document,
agreement, or other item described in or related to this Agreement, and all fees
and information described in Exhibit C, executed and in form and content
satisfactory to Wells Fargo.

 

3.2

Additional Conditions Precedent to All Advances. Wells Fargo’s obligation to
make any Advance (including the initial Advance) shall be subject to the further
additional conditions: (a) that the representations and warranties described in

 

14



--------------------------------------------------------------------------------

 

Exhibit D are correct on the date of the Advance, except to the extent that such
representations and warranties relate solely to an earlier date; and (b) that no
event has occurred and is continuing, or would result from the requested Advance
that would result in an Event of Default.

 

4. REPRESENTATIONS AND WARRANTIES

To induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D. Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct, and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.

 

5. COVENANTS

So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Company shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to
Company.

 

5.1 Reporting Requirements. Company shall deliver to Wells Fargo the following
information, compiled where applicable using GAAP consistently applied, in form
and content acceptable to Wells Fargo:

 

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after Company’s fiscal year end, Company’s audited financial
statements audited by an independent certified public accountant acceptable to
Wells Fargo, which shall include Company’s balance sheet, income statement, and
statement of retained earnings and cash flows prepared, if requested by Wells
Fargo, on a consolidated and consolidating basis to include Company’s
Affiliates. The annual financial statements shall be accompanied by the
unqualified opinion of such accountant and a certificate (the “Compliance
Certificate”) in the form of Exhibit E that is signed by Company’s chief
financial officer, together with Company’s Form 10K.

Each Compliance Certificate that accompanies an annual financial statement shall
also be accompanied by a copy of all management letters prepared by Company’s
accountants.

 

(b)

Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each quarter, a Company prepared balance
sheet, income statement, and statement of retained earnings prepared for that
quarter and for the year–to-date period then ended, prepared, if requested by
Wells Fargo, on a consolidated and consolidating basis to include Company’s
Affiliates, and stating in comparative form the figures for the corresponding
date

 

15



--------------------------------------------------------------------------------

 

and periods in the prior fiscal year, subject to year-end adjustments. The
financial statements shall be accompanied by a Compliance Certificate in the
form of Exhibit E that is signed by Company’s chief financial officer, together
with Company’s Form 10Q.

 

(c) Collateral Reports. No later than ten (10) days after each month end (or
more frequently if Wells Fargo shall request it), detailed agings and listings
of Company’s accounts receivable, sales, collections, credit memos, and accounts
payable, detailed agings of accrued expenses, an inventory certification report,
and a calculation of Company’s Accounts, Eligible Accounts, Inventory and
Eligible Inventory as of the end of that month or shorter time period requested
by Wells Fargo.

 

(d) Projections. No later than thirty (30) days following the beginning of a
fiscal year, Company’s projected balance sheet and income statement and
statement of cash flows and statement of retained earnings and cash flows for
each month of the next fiscal year, certified as accurate by Company’s chief
financial officer and accompanied by a statement of assumptions and supporting
schedules and information.

 

(e) Supplemental Reports. Weekly, or more frequently if Wells Fargo requests,
Wells Fargo’s standard form of “daily collateral report,” together with detailed
inventory report, sales reports, collection reports, credit memos, receivables
schedules, collection reports, and a copy of invoices in excess of $30,000.00,
shipment documents and delivery receipts for goods sold to account debtors in
excess of $30,000.00.

 

(f) Litigation. No later than three days after discovery, a Record notifying
Wells Fargo of any litigation or other proceeding before any court or
governmental agency which seeks a monetary recovery against Company in excess of
$50,000.00.

 

(g) Intellectual Property. (i) No later than 30 days before it acquires material
Intellectual Property Rights, a Record notifying Wells Fargo of Company’s
intention to acquire such rights; (ii) except for transfers permitted under
Section 5.18, no later than 30 days before it disposes of material Intellectual
Property Rights, a Record notifying Wells Fargo of Company’s intention to
dispose of such rights, along with a copy of all proposed documents and
agreements concerning the disposal of such rights as requested by Wells Fargo;
(iii) promptly upon discovery, a Record notifying Wells Fargo of (A) any
Infringement of Company’s Intellectual Property Rights by any Person, (B) claims
that Company is Infringing another Person’s Intellectual Property Rights and
(C) any threatened cancellation, termination or material limitation of Company’s
Intellectual Property Rights; and (iv) promptly upon receipt, a copy of all
registrations and filings with respect to Company’s Intellectual Property
Rights.

 

16



--------------------------------------------------------------------------------

(h) Defaults. No later than three days after learning of the probable occurrence
of any Event of Default, a Record notifying Wells Fargo of the Event of Default
and the steps being taken by Company to cure the Event of Default.

 

(i) Disputes. Promptly upon discovery, a Record notifying Wells Fargo of (i) any
disputes or claims by Company’s customers exceeding $10,000.00 individually or
$20,000.00 in the aggregate during any fiscal year; (ii) credit memos not
previously reported in Section 5.1(e); and (iii) any goods returned to or
recovered by Company outside of the ordinary course of business or in the
ordinary course of business but with a value in an amount in excess of
$10,000.00.

 

(j) Changes in Officers and Directors. Promptly following occurrence, a Record
notifying Wells Fargo of any change in the persons constituting Company’s
Officers and Directors.

 

(k) Collateral. Promptly upon discovery, a Record notifying Wells Fargo of any
loss of or material damage to any Collateral having an aggregate value in excess
of $20,000 or of any substantial adverse change in any Collateral having an
aggregate value in excess of $20,000 or the prospect of its payment.

 

(l) Commercial Tort Claims. Promptly upon discovery, a Record notifying Wells
Fargo of any commercial tort claims brought by Company against any Person,
including the name and address of each defendant, a summary of the facts, an
estimate of Company’s damages, a copy of any complaint or demand letter
submitted by Company, and such other information as Wells Fargo may request.

 

(m) Reports to Owners. Promptly upon distribution, a copy of all financial
statements, reports and proxy statements which Company shall have sent to its
Owners.

 

(n) Tax Returns of Company. No later than five days after they are required to
be filed, copies of Company’s signed and dated state and federal income tax
returns and all related schedules, and a copy of any extension requests.

 

(o) [Intentionally omitted]

 

(p) Violations of Law. No later than three days after discovery of any
violation, a Record notifying Wells Fargo of Company’s violation of any law,
rule or regulation, the non-compliance with which could have a Material Adverse
Effect on Company.

 

(q)

Pension Plans. (i) Promptly upon discovery, and in any event within 30 days
after Company knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a Record authenticated by Company’s chief
financial officer notifying Wells Fargo of the Reportable Event in detail and
the actions which Company proposes to take to correct the deficiency, together
with a copy of any related notice sent to the Pension Benefit Guaranty
Corporation; (ii) promptly upon discovery, and in any event within 10 days after

 

17



--------------------------------------------------------------------------------

 

Company fails to make a required quarterly Pension Plan contribution under
Section 412(m) of the IRC, a Record authenticated by Company’s chief financial
officer notifying Wells Fargo of the failure in detail and the actions that
Company will take to cure the failure, together with a copy of any related
notice sent to the Pension Benefit Guaranty Corporation; and (iii) promptly upon
discovery, and in any event within 10 days after Company knows or has reason to
know that it may be liable or may be reasonably expected to have liability for
any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan under Sections 4201 or 4243 of ERISA, a Record authenticated
by Company’s chief financial officer notifying Wells Fargo of the details of the
event and the actions that Company proposes to take in response.

 

(r) Other Reports. From time to time, with reasonable promptness, all customer
lists, receivables schedules, inventory reports, collection reports, deposit
records, equipment schedules, invoices to account debtors, shipment documents
and delivery receipts for goods sold, and such other materials, reports, records
or information as Wells Fargo may reasonably request.

 

5.2 Financial Covenants. Company agrees to comply with the financial covenants
described below, which shall be calculated using GAAP consistently applied,
except as they may be otherwise modified by the following capitalized
definitions:

 

(a) Minimum Book Net Worth. Based upon Company’s submitted projections, Company
shall maintain, at the end of each fiscal quarter described below, its
non-cumulative Book Net Worth, determined as of the end of each fiscal quarter
in an amount not less than the amount set forth below (numbers appearing between
“< >“ are negative):

 

Fiscal Quarter Ending

   Minimum Book
Net Worth

March 31, 2009

   $ 8,100,000.00

June 30, 2009

   $ 8,200,000.00

September 30, 2009

   $ 8,200,000.00

December 31, 2009

   $ 8,400,000.00

 

(b) Minimum Net Income. Based upon 75% of the Company’s submitted projections,
Company shall achieve for each fiscal quarter described below, non-cumulative
Net Income of not less than the amount set forth for each such fiscal quarter
(numbers appearing between “< >“ are negative):

 

18



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Minimum Net
Income

March 31, 2009

   <$     738,000.00>

June 30, 2009

     $ 27,000.00  

September 30, 2009

     $ 0  

December 31, 2009

     $ 127,000.00  

 

(c) [Intentionally omitted]

 

(d) Intentionally omitted]

 

(e) [Intentionally omitted]

 

(f) [Intentionally omitted]

 

(g) Capital Expenditures. Company shall not incur or contract to incur Capital
Expenditures of more than Four Hundred Thousand Dollars ($400,000.00) in the
aggregate during any fiscal year, beginning with fiscal year ending December 31,
2009, and thereafter.

 

(h) [Intentionally omitted]

 

(i) [Intentionally omitted]

 

(j) [Intentionally omitted]

 

5.3 Other Liens and Permitted Liens.

 

(a)

Other Liens; Permitted Liens. Company shall not create, incur or suffer to exist
any Lien upon any of its assets, now owned or later acquired, as security for
any indebtedness, with the exception of the following (each a “Permitted Lien”;
collectively, “Permitted Liens”): (i) In the case of real property, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with Company’s business or operations as presently
conducted; (ii) Liens in existence on the date of this Agreement that are
described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4; (iii) The Security Interest and Liens created by the Security
Documents; (iv) Purchase money Liens relating to the acquisition of Equipment
not exceeding the lesser of cost or fair market value or $100,000.00 in the
aggregate during any fiscal year, and so long as no Default Period is then in
existence and none would exist immediately after such acquisition and (v) Liens
for taxes, assessments or governmental charges or levies on its property if the
same shall not at the time be delinquent or thereafter can be paid without

 

19



--------------------------------------------------------------------------------

 

penalty, or are being contested in good faith and by appropriate proceedings and
for which adequate reserves in shall have been set aside on its books;
(vi) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books; and (vii) Liens arising out of
pledges or deposits under worker’s compensation laws, unemployment insurance,
old age pensions, or other social security or retirement benefits, or similar
legislation.

 

(b) Financing Statements. Company shall not authorize the filing of any
financing statement by any Person as Secured Party with respect to any of
Company’s assets, other than Wells Fargo or unless (i) to effectuate the
provisions of Section 5.3(a)(iv), or (ii) a precautionary lease filing
consistent with Section 5.2(g). Company shall not amend any financing statement
filed by Wells Fargo as Secured Party except as permitted by law.

 

5.4 Indebtedness. Company shall not incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or letters of credit issued on
Company’s behalf, or advances or any indebtedness for borrowed money of any
kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of Company described in Exhibit F;
and (c) indebtedness secured by Permitted Liens.

 

5.5 Guaranties. Company shall not assume, guarantee, endorse or otherwise become
directly or contingently liable for the obligations of any Person, except:
(a) the endorsement of negotiable instruments by Company for deposit or
collection or similar transactions in the ordinary course of business; and
(b) guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons in existence on the date of
this Agreement and described in Exhibit F.

 

5.6 Investments and Subsidiaries. Company shall not make or permit to exist any
loans or advances to, or make any investment or acquire any interest whatsoever
in, any Person or Affiliate, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any Person or Affiliate, except:

 

(a)

Investments in direct obligations of the United States of America or any of its
political subdivisions whose obligations constitute the full faith and credit
obligations of the United States of America and have a maturity of one year or
less, commercial paper issued by U.S. corporations rated “A 1” or “A 2” by
Standard & Poor’s Ratings Services or “P 1” or “P 2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having

 

20



--------------------------------------------------------------------------------

 

deposits in excess of $100,000,000 (which certificates of deposit or bankers’
acceptances are fully insured by the Federal Deposit Insurance Corporation);

 

(b) Travel advances or loans to Company’s Officers and employees not exceeding
at any one time an aggregate of $10,000.00.

 

(c) Prepaid rent not exceeding one month or security deposits; and

 

(d) Current investments in those Subsidiaries in existence on the date of this
Agreement which are identified on Exhibit D.

 

5.7 Dividends and Distributions. Company shall not declare or pay any dividends
(other than dividends payable solely in stock of Company) on any class of its
stock, or make any payment on account of the purchase, redemption or retirement
of any shares of its stock, or other securities or evidence of its indebtedness
or make any distribution regarding its stock, either directly or indirectly.

 

5.8 Salaries. Company shall not pay excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation; or increase the salary,
bonus, commissions, consultant fees or other compensation of any Director,
Officer or consultant, or any member of their families, by more than 20% in any
one year, either individually or for all such Persons in the aggregate, or pay
such an increase from any source other than profits earned in the year of
payment except such bonuses paid pursuant to the Company 2009 Management Bonus
Plan which has been approved by Wells Fargo. Notwithstanding the foregoing
exception, such approval by Wells Fargo will not apply (x) during a Default
Period or (y) if such increase or payment will cause or result in an Event of
Default or Material Adverse Effect.

 

5.9 [Intentionally omitted]

 

5.10 Books and Records; Collateral Examination; Inspection and Appraisals.

 

(a) Books and Records; Inspection. Company shall keep complete and accurate
books and records with respect to the Collateral and Company’s business and
financial condition and any other matters that Wells Fargo may reasonably
request, in accordance with GAAP. Company shall permit any employee, attorney,
accountant or other agent of Wells Fargo to audit, review, make extracts from
and copy any of its books and records at any time during ordinary business
hours, and to discuss Company’s affairs with any of its Directors, Officers,
employees, Owners or agents.

 

(b)

Authorization to Company’s Agents to Make Disclosures to Wells Fargo. Company
authorizes all accountants and other Persons acting as its agent to disclose and
deliver to Wells Fargo’s employees, accountants, attorneys and other Persons
acting as its agent, at Company’s expense, a copy of all financial

 

21



--------------------------------------------------------------------------------

 

information, books and records, work papers, management reports and other
information in their possession regarding Company.

 

(c) Collateral Exams and Inspections. Company shall permit Wells Fargo’s
employees, accountants, attorneys or other Persons acting as its agent, to
examine and inspect any Collateral or any other property of Company at any time
during ordinary business hours.

 

(d) Collateral Appraisals. Wells Fargo may also obtain once each calendar year
(and otherwise and as many times as Wells Fargo may require during a Default
Period), at Company’s expense, an appraisal of Company’s Collateral, by an
appraiser acceptable to Wells Fargo in its sole discretion.

 

5.11 Account Verification; Payment of Permitted Liens.

 

(a) Account Verification. Wells Fargo or its agents may (i) contact account
debtors and other obligors at any time to verify Company’s Accounts; and
(ii) require Company to send requests for verification of Accounts or send
notices of assignment of Accounts to account debtors and other obligors.

 

(b) Covenant to Pay Permitted Liens. Company shall pay when due each account
payable due to any Person holding a Permitted Lien (as a result of such payable)
on any Collateral except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

5.12 Compliance with Laws.

 

(a) General Compliance with Applicable Law; Use of Collateral. Company shall
(i) comply, and cause each Subsidiary to comply, with the requirements of
applicable laws and regulations, the non compliance with which would have a
Material Adverse Effect on its business or its financial condition and (ii) use
and keep the Collateral, and require that others use and keep the Collateral,
only for lawful purposes, without violation of any federal, state or local law,
statute or ordinance, the violation of which would have a Material Adverse
Effect on the Company.

 

(b) Compliance with Federal Regulatory Laws. Company shall (i) prohibit, and
cause each Subsidiary to prohibit, any Person that is an Owner or Officer from
being listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (ii) not
permit the proceeds of the Line of Credit or any other financial accommodation
extended by Wells Fargo to be used in any way that violates any foreign asset
control regulations of OFAC or other applicable law, (iii) comply, and cause
each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended from time to time, and (iv) otherwise comply with the
USA Patriot Act and Wells Fargo’s related policies and procedures.

 

22



--------------------------------------------------------------------------------

(c) Compliance with Environmental Laws. Company shall (i) comply, and cause each
Subsidiary to comply, with the requirements of applicable Environmental Laws and
obtain and comply with all permits, licenses and similar approvals required by
them, and (ii) not generate, use, transport, treat, store or dispose of any
Hazardous Substances in such a manner as to create any material liability or
obligation under the common law of any jurisdiction or any Environmental Law.

 

5.13 Payment of Taxes and Other Claims. Company shall pay or discharge, when
due, and cause each Subsidiary to pay or discharge, when due, (a) all taxes,
assessments and governmental charges levied or imposed upon it or upon its
income or profits, upon any properties belonging to it (including the
Collateral) or upon or against the creation, perfection or continuance of the
Security Interest, prior to the date on which penalties attach, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a Lien
upon any properties of Company, although Company shall not be required to pay
any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which proper reserves have been made.

 

5.14 Maintenance of Collateral and Properties.

 

(a) Company shall keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts, although Company may discontinue
the operation and maintenance of any properties if Company believes that such
discontinuance is desirable to the conduct of its business and not
disadvantageous in any material respect to Wells Fargo. Company shall take all
commercially reasonable steps necessary to protect and maintain its Intellectual
Property Rights.

 

(b) Company shall defend the Collateral against all Liens, claims and demands of
all third Persons claiming any interest in the Collateral other than Permitted
Liens which are to be in all respects junior and subordinate to that of Wells
Fargo. Company shall keep all Collateral free and clear of all Liens except
Permitted Liens. Company shall take all commercially reasonable steps necessary
to prosecute any Person Infringing its Intellectual Property Rights and to
defend itself against any Person accusing it of Infringing any Person’s
Intellectual Property Rights.

 

5.15

Insurance. Company shall at all times maintain insurance with insurers
acceptable to Wells Fargo, in such amounts and on such terms (including
deductibles) as Wells Fargo in its sole discretion may require and including, as
applicable and without limitation, business interruption insurance (including
force majeure coverage), hazard coverage on an “all risks” basis for all
tangible Collateral, and theft and physical damage coverage for Collateral
consisting of

 

23



--------------------------------------------------------------------------------

 

motor vehicles. All insurance policies must contain an appropriate lender’s
interest endorsement or clause, and name Wells Fargo as an additional insured.

 

5.16 Preservation of Existence. Company shall preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.

 

5.17 Delivery of Instruments, etc. Upon request by Wells Fargo, Company shall
promptly deliver to Wells Fargo in pledge all instruments, documents and chattel
paper constituting Collateral, endorsed or assigned by Company.

 

5.18 Sale or Transfer of Assets; Suspension of Business Operations. Company
shall not sell, lease, assign, transfer or otherwise dispose of (a) the stock of
any Subsidiary, (b) all or a substantial part of its assets, or (c) any
Collateral or any interest in Collateral (whether in one transaction or in a
series of transactions) to any other Person other than the sale of Inventory in
the ordinary course of business and shall not liquidate, dissolve or suspend
business operations. Company shall not transfer any part of its ownership
interest in any Intellectual Property Rights and shall not permit its rights as
licensee of Licensed Intellectual Property to lapse, except that Company may
transfer such rights or permit them to lapse if it has reasonably determined
that such Intellectual Property Rights are no longer useful in its business. If
Company transfers any Intellectual Property Rights for value, Company shall pay
the Proceeds to Wells Fargo for application to the Indebtedness. Company shall
not license any other Person to use any of Company’s Intellectual Property
Rights, except that Company may grant licenses in the ordinary course of its
business in connection with sales of Inventory or the provision of services to
its customers.

 

5.19 Consolidation and Merger; Asset Acquisitions. Company shall not consolidate
with or merge into any other entity, or permit any other entity to merge into
it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all of the assets of any other
entity. Wells Fargo agrees not to unreasonably withhold its consent to such an
acquisition of assets if funded without debt provided that (a) Wells Fargo
realizes the benefits of and its expectations in this Credit Agreement following
such transaction and (b) such transaction does not otherwise cause or result in
an Event of Default or Material Adverse Effect.

 

5.20 Sale and Leaseback. Company shall not enter into any arrangement, directly
or indirectly, with any other Person pursuant to which Company shall sell or
transfer any real or personal property, whether owned now or acquired in the
future, and then rent or lease all or part of such property or any other
property which Company intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

24



--------------------------------------------------------------------------------

5.21 Restrictions on Nature of Business. Company will not engage in any line of
business materially different from that presently engaged in by Company, and
will not purchase, lease or otherwise acquire assets not related to its
business.

 

5.22 Accounting. Company will not adopt any material change in accounting
principles except as required by GAAP, consistently applied. Company will not
change its fiscal year.

 

5.23 Discounts, etc. After notice from Wells Fargo, Company will not grant any
discount, credit or allowance to any customer of Company or accept any return of
goods sold. Company will not at any time modify, amend, subordinate, cancel or
terminate any Account except in accordance with its business practices in place
as of the date of this Agreement.

 

5.24 Pension Plans. Except as disclosed to Wells Fargo in a Record prior to the
date of this Agreement, neither Company nor any ERISA Affiliate will (a) adopt,
create, assume or become party to any Pension Plan, (b) become obligated to
contribute to any Multiemployer Plan, (c) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (d) amend any Plan in
a manner that would materially increase its funding obligations.

 

5.25 Place of Business; Name. Company will not transfer its chief executive
office or principal place of business, or move, relocate, close or sell any
business Premises. Company will not permit any tangible Collateral or any
records relating to the Collateral to be located in any state or area in which,
in the event of such location, a financing statement covering such Collateral
would be required to be, but has not in fact been, filed in order to perfect the
Security Interest. Company will not change its name or jurisdiction of
organization. Wells Fargo agrees not to unreasonably withhold its consent to the
actions set forth in the first sentence hereof provided that (a) Wells Fargo
realizes the benefits of and its expectations in this Credit Agreement following
such transaction and (b) such transaction does not otherwise cause or result in
an Event of Default or Material Adverse Effect.

 

5.26 Constituent Documents. Company will not amend its Constituent Documents.
Wells Fargo agrees not to unreasonably withhold its consent thereto provided
that (a) Wells Fargo realizes the benefits of and its expectations in this
Credit Agreement following such transaction and (b) such transaction does not
otherwise cause or result in an Event of Default or Material Adverse Effect.

 

5.27

Performance by Wells Fargo. If Company fails to perform or observe any of its
obligations under this Agreement at any time, Wells Fargo may, but need not,
perform or observe them on behalf of Company and may, but need not, take any
other actions which Wells Fargo may reasonably deem necessary to cure or correct
this failure; and Company shall pay Wells Fargo upon demand the amount of all
costs and expenses (including reasonable attorneys’ fees and legal

 

25



--------------------------------------------------------------------------------

 

expense) incurred by Wells Fargo in performing these obligations, together with
interest on these amounts at the Default Rate.

 

5.28 Wells Fargo Appointed as Company’s Attorney in Fact. To facilitate Wells
Fargo’s performance or observance of Company’s obligations under this Agreement,
Company hereby irrevocably appoints Wells Fargo and Wells Fargo’s agents, as
Company’s attorney in fact (which appointment is coupled with an interest) with
the right (but not the duty) to create, prepare, complete, execute, deliver,
endorse or file on behalf of Company any instruments, documents, assignments,
security agreements, financing statements, applications for insurance and any
other agreements or any Record required to be obtained, executed, delivered or
endorsed by Company in accordance with the terms of this Agreement.

 

6. EVENTS OF DEFAULT AND REMEDIES

 

6.1 Events of Default. An “Event of Default” means any of the following:

 

(a) Company fails to pay any the amount of any Indebtedness on the date that it
becomes due and payable;

 

(b) Company fails to observe or perform any covenant or agreement of Company set
forth in this Agreement, or in any of the Loan Documents, or in any other
document or agreement described in or related to this Agreement or to any
Indebtedness, or an Event of Default otherwise defined in any of the foregoing
occurs, or any covenant in Section 5.2 becomes inapplicable due to the lapse of
time, and Company and Wells Fargo fail to come to an agreement, acceptable to
Wells Fargo in its sole discretion, to amend the covenant to apply to future
periods;

 

(c) An Overadvance arises as the result of any reduction in the Borrowing Base,
or arises in any manner or on terms not otherwise approved of in advance by
Wells Fargo in a Record that it has Authenticated;

 

(d) An event of default or termination event (however defined) occurs under any
swap, derivative, foreign exchange, hedge or any similar transaction or
arrangement entered into between Company and Wells Fargo;

 

(e) A Change of Control shall occur;

 

(f) Company becomes insolvent or admits in a Record an inability to pay debts as
they mature, or Company makes an assignment for the benefit of creditors; or
Company applies for or consents to the appointment of any receiver, trustee, or
similar officer for the benefit of Company, or for any of their properties; or
any receiver, trustee or similar officer is appointed without the application or
consent of Company; or any judgment, writ, warrant of attachment or execution or
similar process is issued or levied against a substantial part of the property
of Company;

 

26



--------------------------------------------------------------------------------

(g) Company files a petition under any chapter of the United States Bankruptcy
Code or under the laws of any other jurisdiction naming Company as debtor; or
any such petition is instituted against Company; or Company institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, debt arrangement, dissolution, liquidation or similar proceeding
under the laws of any jurisdiction; or any such proceeding is instituted (by
petition, application or otherwise) against Company and such proceeding
continues undismissed or unstayed following 30 days after institution thereof.

 

(h) [Intentionally omitted]

 

(i) Any representation or warranty made by Company in this Agreement, or by
Company (or any of its Officers) in any agreement, certificate, instrument or
financial statement or other statement delivered to Wells Fargo in connection
with this Agreement is untrue or misleading in any material respect when
delivered to Wells Fargo;

 

(j) A final, non-appealable arbitration award, judgment, or decree or order for
the payment of money in an amount in excess of $100,000.00 which is not insured
or subject to indemnity, is entered against Company which is not immediately
stayed or appealed;

 

(k) Company is in default with respect to any bond, debenture, note or other
evidence of material indebtedness issued by Company that is held by any third
Person other than Wells Fargo, or under any instrument under which any such
evidence of indebtedness has been issued or by which it is governed, or under
any material lease or other contract, and the applicable grace period, if any,
has expired, regardless of whether such default has been waived by the holder of
such indebtedness;

 

(l) Company liquidates, dissolves, terminates or suspends its business
operations or otherwise fails to operate its business in the ordinary course, or
merges with another Person; or sells or attempts to sell all or substantially
all of its assets;

 

(m) Company fails to pay any indebtedness or obligation owed to Wells Fargo
which is unrelated to the Line of Credit or this Agreement when due and payable
or within any applicable grace or cure period;

 

(n) [Intentionally omitted]

 

(o) Company engages in any act prohibited by any Subordination Agreement, or
makes any payment on Subordinated Indebtedness (as defined in the Subordination
Agreement) that the Subordinated Creditor was not contractually entitled to
receive;

 

(p)

Any event or circumstance occurs that Wells Fargo in good faith believes may
impair the prospect of payment of all or part of the Indebtedness, or Company’s
ability to perform any of its material obligations under any of the Loan

 

27



--------------------------------------------------------------------------------

 

Documents, or any other document or agreement described in or related to this
Agreement, or there occurs any material adverse change in the business or
financial condition of Company.

 

(q) Any Director, Officer, or Owner of at least 331/3% of the issued and
outstanding common stock of Company is convicted for a felony offense under
state or federal law, or Company hires an Officer or appoints a Director who has
been convicted of any such felony offense, or a Person becomes an Owner of at
least 331/3% of the issued and outstanding common stock of Company who has been
convicted of any such felony offense.

 

(r) Any Reportable Event, which Wells Fargo in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Company gives Wells Fargo a Record notifying it of the Reportable Event;
or a trustee is appointed by an appropriate court to administer any Pension
Plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate or appoint a trustee to administer any Pension Plan; or Company or any
ERISA Affiliate files for a distress termination of any Pension Plan under Title
IV of ERISA; or Company or any ERISA Affiliate fails to make any quarterly
Pension Plan contribution required under Section 412(m) of the IRC, which Wells
Fargo in good faith believes may, either by itself or in combination with other
failures, result in the imposition of a Lien on Company’s assets in favor of the
Pension Plan; or any withdrawal, partial withdrawal, reorganization or other
event occurs with respect to a Multiemployer Plan which could reasonably be
expected to result in a material liability by Company to the Multiemployer Plan
under Title IV of ERISA.

 

6.2 Rights and Remedies. During any Default Period, Wells Fargo may in its
discretion exercise any or all of the following rights and remedies:

 

(a) Wells Fargo may terminate the Line of Credit and decline to make Advances,
and terminate any services extended to Company under the Master Agreement for
Treasury Management Services;

 

(b) Wells Fargo may declare the Indebtedness to be immediately due and payable
and accelerate payment of the Revolving Note, and all Indebtedness shall
immediately become due and payable, without presentment, notice of dishonor,
protest or further notice of any kind, all of which Company hereby expressly
waives;

 

(c) Wells Fargo may, without notice to Company, apply any money owing by Wells
Fargo to Company to payment of the Indebtedness;

 

(d)

Wells Fargo may exercise and enforce any rights and remedies available upon
default to a secured party under the UCC, including the right to take possession
of Collateral (without posting a bond or other form of security, which Company

 

28



--------------------------------------------------------------------------------

 

hereby waives), to proceed with or without judicial process (without a prior
hearing or notice of hearing, which Company hereby waives) and to sell, lease or
otherwise dispose of Collateral for cash or on credit (with or without giving
warranties as to condition, fitness, merchantability or title to Collateral, and
in the event of a credit sale, Indebtedness shall be reduced only to the extent
that payments are actually received), and Company will upon Wells Fargo’s demand
assemble the Collateral and make it available to Wells Fargo at any place
designated by Wells Fargo which is reasonably convenient to both parties;

 

(e) Wells Fargo may exercise and enforce its rights and remedies under any of
the Loan Documents and any other document or agreement described in or related
to this Agreement;

 

(f) Wells Fargo may for any reason apply for the appointment of a receiver of
the Collateral (to which appointment Company hereby consents) without the
necessity of posting a bond or other form of security (which Company hereby
waives); and

 

(g) Wells Fargo may exercise any other rights and remedies available to it by
law or agreement.

 

6.3 Immediate Default and Acceleration. Following the occurrence of an Event of
Default described in Section 6.1(f) or (g), the Line of Credit shall immediately
terminate and all of Company’s Indebtedness shall immediately become due and
payable without presentment, demand, protest or notice of any kind.

 

7. MISCELLANEOUS

 

7.1 No Waiver; Cumulative Remedies. No delay or any single or partial exercise
by Wells Fargo of any right, power or remedy under the Loan Documents, or under
any other document or agreement described in or related to this Agreement, shall
constitute a waiver of any other right, power or remedy under the Loan Documents
or granted by Company to Wells Fargo under other agreements or documents that
are unrelated to the Loan Documents. No notice to or demand on Company in any
circumstance shall entitle Company to any additional notice or demand in any
other circumstances. The remedies provided in the Loan Documents or in any other
document or agreement described in or related to this Agreement are cumulative
and not exclusive of any remedies provided by law. Wells Fargo may comply with
applicable law in connection with a disposition of Collateral, and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

7.2

Amendment; Consents and Waivers; Authentication. No amendment or modification of
any Loan Documents, or any other document or agreement described in or related
to this Agreement, or consent to or waiver of any Event of Default, or consent
to or waiver of the application of any covenant or

 

29



--------------------------------------------------------------------------------

 

representation set forth in any of the Loan Documents, or any other document or
agreement described in or related to this Agreement, or any release of Wells
Fargo’s Security Interest in any Collateral, shall be effective unless it has
been agreed to by Wells Fargo and memorialized in a Record that:
(a) specifically states that it is intended to amend or modify specific Loan
Documents, or any other document or agreement described in or related to this
Agreement, or waive any Event of Default or the application of any covenant or
representation of any terms of specific Loan Documents, or any other document or
agreement described in or related to this Agreement, or is intended to release
Wells Fargo’s Security Interest in specific Collateral; and (b) is Authenticated
by the signature of an authorized employee of both parties, or by an authorized
employee of Wells Fargo with respect to a consent or waiver. The terms of an
amendment, consent or waiver memorialized in any Record shall be effective only
to the extent, and in the specific instance, and for the limited purpose to
which Wells Fargo has agreed.

 

7.3 Execution in Counterparts; Delivery of Counterparts. This Agreement and all
other Loan Documents, or any other document or agreement described in or related
to this Agreement, and any amendment or modification to them may be
Authenticated by the parties in any number of counterparts, each of which, once
authenticated and delivered in accordance with the terms of this Section 7.3,
will be deemed an original, and all such counterparts, taken together, shall
constitute one and the same instrument. Delivery by fax or by encrypted e-mail
or e-mail file attachment of any counterpart to any Loan Document Authenticated
by an authorized signature will be deemed the equivalent of the delivery of the
original Authenticated instrument. Company shall send the original Authenticated
counterpart to Wells Fargo by first class U.S. mail or by overnight courier, but
Company’s failure to deliver a Record in this form shall not affect the
validity, enforceability, and binding effect of this Agreement or the other Loan
Documents, or any other document or agreement described in or related to this
Agreement.

 

7.4 Notices, Requests, and Communications; Confidentiality. Except as otherwise
expressly provided in this Agreement:

 

(a) Delivery of Notices, Requests and Communications. Any notice, request,
demand, or other communication by either party that is required under the Loan
Documents, or any other document or agreement described in or related to this
Agreement, to be in the form of a Record (but excluding any Record containing
information Company must report to Wells Fargo under Section 5.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and delivered (v) by an encrypted e-mail, or (vi) through
Wells Fargo’s Commercial Electronic Office® (“CEO®”) portal or other secure
electronic channel to which the parties have agreed.

 

(b)

Addresses for Delivery. Delivery of any Record under this Section 7.4 shall be
made to the appropriate address set forth on the last page of this Agreement

 

30



--------------------------------------------------------------------------------

 

(which either party may modify by a Record sent to the other party), or through
Wells Fargo’s CEO portal or other secure electronic channel to which the parties
have agreed.

 

(c) Date of Receipt. Each Record sent pursuant to the terms of this Section 7.4
will be deemed to have been received on (i) the date of delivery if delivered in
person, (ii) the date deposited in the mail if sent by mail, (iii) the date
delivered to the courier if sent by overnight courier, (iv) the date of
transmission if sent by fax, or (v) the date of transmission, if sent as an
Electronic Record by electronic mail or through Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed; except that
any request for an Advance or any other notice, request, demand or other
communication from Company required under Section 1, and any request for an
accounting under Section 9-210 of the UCC, will not be deemed to have been
received until actual receipt by Wells Fargo on a Business Day by an authorized
employee of Wells Fargo.

 

(d) Confidentiality of Unencrypted E-mail. Company acknowledges that if it sends
an Electronic Record to Wells Fargo without encryption by e-mail or as an e-mail
file attachment, there is a risk that the Electronic Record may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure.

 

7.5 Company Information Reporting; Confidentiality. Except as otherwise
expressly provided in this Agreement:

 

(a) Delivery of Company Information Records. Any information that Company is
required to deliver under Section 5.1 in the form of a Record may be delivered
to Wells Fargo (i) in person, or by (ii) first class U.S. mail, (iii) overnight
courier of national reputation, or (iv) fax, or the Record may be sent as an
Electronic Record (v) by encrypted e-mail, or (vi) through the file upload
service of Wells Fargo’s CEO portal or other secure electronic channel to which
the parties have agreed.

 

(b) Addresses for Delivery. Delivery of any Record to Wells Fargo under this
Section 7.5 shall be made to the appropriate address set forth on the last page
of this Agreement (which Wells Fargo may modify by a Record sent to Company), or
through Wells Fargo’s CEO portal or other secure electronic channel to which the
parties have agreed.

 

(c) Date of Receipt. Each Record sent pursuant to this Section will be deemed to
have been received on (i) the date of delivery to an authorized employee of
Wells Fargo, if delivered in person, or by U.S. mail, overnight courier, fax, or
e-mail; or (ii) the date of transmission, if sent as an Electronic Record
through Wells Fargo’s CEO portal or similar secure electronic channel to which
the parties have agreed.

 

31



--------------------------------------------------------------------------------

(d) Authentication of Company Information Records. Company shall Authenticate
any Record delivered (i) in person, or by U.S. mail, overnight courier, or fax,
by the signature of the Officer or employee of Company who prepared the Record;
(ii) as an Electronic Record sent via encrypted e-mail, by the signature of the
Officer or employee of Company who prepared the Record by any file format
signature that is acceptable to Wells Fargo, or by a separate certification
signed and sent by fax; or (iii) as an Electronic Record via the file upload
service of Wells Fargo’s CEO portal or similar secure electronic channel to
which the parties have agreed, through such credentialing process as Wells Fargo
and Company may agree to under the CEO agreement.

 

(e) Certification of Company Information Records. Any Record (including any
Electronic Record) Authenticated and delivered to Wells Fargo under this
Section 7.5 will be deemed to have been certified as materially true, correct,
and complete by Company and each Officer or employee of Company who prepared and
Authenticated the Record on behalf of Company, and may be legally relied upon by
Wells Fargo without regard to method of delivery or transmission.

 

(f) Confidentiality of Company Information Records Sent by Unencrypted E-mail.
Company acknowledges that if it sends an Electronic Record to Wells Fargo
without encryption by e-mail or as an e-mail file attachment, there is a risk
that the Electronic Record may be received by unauthorized Persons, and that by
so doing it will be deemed to have accepted this risk and the consequences of
any such unauthorized disclosure. Company acknowledges that it may deliver
Electronic Records containing Company information to Wells Fargo by e-mail
pursuant to any encryption tool acceptable to Wells Fargo and Company, or
through Wells Fargo’s CEO portal file upload service without risk of
unauthorized disclosure.

 

7.6 Further Documents. Company will from time to time execute, deliver, endorse
and authorize the filing of any instruments, documents, conveyances,
assignments, security agreements, financing statements, control agreements and
other agreements that Wells Fargo may reasonably request in order to secure,
protect, perfect or enforce the Security Interest or Wells Fargo’s rights under
the Loan Documents, or any other document or agreement described in or related
to this Agreement (but any failure to request or assure that Company executes,
delivers, endorses or authorizes the filing of any such item shall not affect or
impair the validity, sufficiency or enforceability of the Loan Documents, or any
other document or agreement described in or related to this Agreement, and the
Security Interest, regardless of whether any such item was or was not executed,
delivered or endorsed in a similar context or on a prior occasion).

 

7.7

Costs and Expenses. Company shall pay on demand all costs and expenses,
including reasonable attorneys’ fees, incurred by Wells Fargo in connection with
the Indebtedness, this Agreement, the Loan Documents, or any other document or
agreement described in or related to this Agreement, and the transactions
contemplated by this Agreement, including all such costs, expenses and fees

 

32



--------------------------------------------------------------------------------

 

incurred in connection with the negotiation, preparation, execution, delivery,
amendment, administration, performance, collection and enforcement of the
Indebtedness and all such documents and agreements and the creation, perfection,
protection, satisfaction, foreclosure or enforcement of the Security Interest.

 

7.8 Indemnity. In addition to its obligation to pay Wells Fargo’s expenses under
the terms of this Agreement, Company shall indemnify, defend and hold harmless
Wells Fargo, its parent Wells Fargo & Company, and any of its affiliates and
successors, and all of their present and future Officers, Directors, employees,
attorneys and agents (each an “Indemnitee”) from and against any of the
following (collectively, “Indemnified Liabilities”):

 

(a) Any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents, or any other document or agreement described in or related to
this Agreement or the making of the Advances;

 

(b) Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Exhibit D proves to be incorrect in any
respect or as a result of any violation of the covenants contained in
Section 5.12; and

 

(c) Any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with this Agreement
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party to such proceedings, which may
be imposed on, incurred by or asserted against any such Indemnitee, in any
manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents, or any other document or agreement described in
or related to this Agreement (including, but not limited to, the KeyBank
Control/Lockbox Agreement), or the use or intended use of the proceeds of the
Advances, with the exception of any Indemnified Liability caused by the gross
negligence or willful misconduct of an Indemnitee.

If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, upon the Indemnitee’s request,
Company, or counsel designated by Company and satisfactory to the Indemnitee,
will resist and defend the action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Company’s sole cost and expense. Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding. If this agreement to indemnify is held to be
unenforceable because it violates any law or public policy, Company shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities to the extent permissible under applicable
law. Company’s obligations under this Section shall survive the termination of
this

 

33



--------------------------------------------------------------------------------

Agreement and the discharge of Company’s other obligations under this Agreement.

 

7.9 Retention of Company’s Records. Wells Fargo shall have no obligation to
maintain Electronic Records or retain any documents, schedules, invoices,
agings, or other Records delivered to Wells Fargo by Company in connection with
the Loan Documents, or any other document or agreement described in or related
to this Agreement for more than 30 days after receipt by Wells Fargo. If there
is a special need to retain specific Records, Company must notify Wells Fargo of
its need to retain or return such Records with particularity, which notice must
be delivered to Wells Fargo in accordance with the terms of this Agreement at
the time of the initial delivery of the Record to Wells Fargo.

 

7.10 Binding Effect; Assignment; Complete Agreement. The Loan Documents, or any
other document or agreement described in or related to this Agreement, shall be
binding upon and inure to the benefit of Company and Wells Fargo and their
respective successors and assigns, except that Company shall not have the right
to assign its rights under this Agreement or any interest in this Agreement
without Wells Fargo’s prior consent, which must be confirmed in a Record
Authenticated by Wells Fargo. To the extent permitted by law, Company waives and
will not assert against any assignee any claims, defenses or set-offs which
Company could assert against Wells Fargo. This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower. This Agreement,
together with the Loan Documents, or any other document or agreement described
in or related to this Agreement, comprises the complete and integrated agreement
of the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or evidenced in a Record. To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents
other than this Agreement, or any other document or agreement described in or
related to this Agreement, this Agreement shall control.

 

7.11 Sharing of Information. Wells Fargo may share any Confidential Information
that it may have regarding Company and its Affiliates with its accountants,
lawyers, and other advisors, and with each business unit and line of business
within Wells Fargo and each direct and indirect subsidiary of Wells Fargo &
Company.

 

7.12 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.

 

7.13 Headings. Section and subsection headings in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

7.14

Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan Documents
(other than real estate related documents, if any) shall be governed

 

34



--------------------------------------------------------------------------------

 

by and construed in accordance with the substantive laws (other than conflict
laws) of the State of New York. The parties to this Agreement (a) consent to the
personal jurisdiction of the state and federal courts located in the State of
New York in connection with any controversy related to this Agreement; (b) waive
any argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by Wells Fargo or Company in connection with this Agreement
or the other Loan Documents may be venued in either the state or federal courts
located in the City of New York, County of New York, State of New York; and
(d) agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

8. [Intentionally omitted]

[Signatures appear on the following page]

 

35



--------------------------------------------------------------------------------

COMPANY AND WELLS FARGO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR
IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION    PINNACLE DATA SYSTEMS, INC. By:  

/s/ Sabato Mutone

   By:  

/s/ Nicholas J. Tomashot

Print Name:   SABATO MUTONE    Print Name:   NICHOLAS J. TOMASHOT Its:   Vice
President    Its:   Chief Financial Officer

COMPANY AND WELLS FARGO have executed this Agreement through their authorized
officers as of the date set forth above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION    PINNACLE DATA SYSTEMS, INC. By:  

/s/ Sabato Mutone

   By:  

/s/ Nicholas J. Tomashot

Print Name:   SABATO MUTONE    Print Name:   NICHOLAS J. TOMASHOT Its:   Vice
President    Its:   Chief Financial Officer MAC-     

119 West 40th Street

New York NY 10018

  

6600 Port Road

Groveport OH 07724

Fax:   646 – 728-3279   Fax:  

 

Att:   Sabato Mutone, VP   Att:  

 

e-mail:   Sabato.Mutone@wellsfargo.com   email:  

 

    Employer Identification No.    

 

    Organizational Identification No. 744187

 

36



--------------------------------------------------------------------------------

Exhibit A to Credit and Security Agreement

DEFINITIONS

“Account Funds” is defined in Section 1.4(a).

“Accounts” shall have the meaning given it under the UCC.

“Advance” and “Advances” means an advance or advances under the Line of Credit.

“Affiliate” or “Affiliates” means PDSI (Netherlands), B.V., and any other Person
controlled by, controlling or under common control with Company, including any
Subsidiary of Company. For purposes of this definition, “control,” when used
with respect to any specified Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Credit and Security Agreement.

“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.

“Book Net Worth” means the aggregate of the common and preferred shareholder’s
equity in Company, determined in accordance with GAAP, and excluding (a) any
change in the valuation of goodwill made in accordance with FASB Accounting
Standard 142, and (b) any non-cash effects of accounting for stock based
compensation in accordance with FASB pronouncement SFAS 123(r).

“Borrowing Base” is defined in Section 1.2(a).

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base
(a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a Fixed Rate Advance, a day on which
dealings are carried on in the London interbank eurodollar market.

 

37



--------------------------------------------------------------------------------

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

“CEO” is defined in Section 7.4(a).

“Change of Control” means the occurrence of any of the following events:

 

(a) Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) who does not have an ownership interest in
Company on the date of the initial Advance is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have “beneficial
ownership” of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than twenty-five percent (25%) of the
voting power of all classes of ownership of Company and such voting power
enables, or has the ability to enable, such Person or “group” to control the
management of the Company;

 

(b) During any consecutive two-year period, individuals who at the beginning of
such period constituted the board of Directors of Company (together with any new
Directors whose election to such board of Directors, or whose nomination for
election by the Owners of Company, was approved by a vote of two thirds of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of Company then in office.

“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future;
(g) Proceeds of any of the above Collateral; (h) books and records of Company,
including all mail or e-mail addressed to Company; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Company has rights now or in the future.

 

38



--------------------------------------------------------------------------------

“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable.

“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.

“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period. When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate shall become effective each Business Day that Wells Fargo determines that
Daily Three Month LIBOR has changed.

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

“Default Period” is defined in Section 1.5(c).

“Default Rate” is defined in Section 1.5(c).

“Dilution” means, as of any date of determination, a percentage, based upon the
prior six (6) months, which is the result of dividing (a) actual bad debt
write-downs, discounts, advertising allowances, credits, and any other items
with respect to the Accounts determined to be dilutive by Wells Fargo in its
sole discretion during this period, by (b) Company’s net sales during such
period (excluding extraordinary items) plus the amount of clause (a).

“Director” means a director if Company is a corporation, or a governor or
manager if Company is a limited liability company.

“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.

“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:

 

39



--------------------------------------------------------------------------------

(a) That portion of Accounts unpaid 90 days or more after the invoice date or,
if Wells Fargo in its sole discretion has determined that a particular dated
Account may be eligible, that portion of such Account which is unpaid more than
60 days past the stated due date;

 

(b) That portion of Accounts related to goods or services with respect to which
Company has received notice of a claim or dispute, which are subject to a claim
of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;

 

(c) That portion of Accounts not yet earned by the final delivery of goods or
that portion of Accounts not yet earned or represented by contracts not fully
performed or which fail to represent the final rendition of services by Company
to the account debtor, including with respect to both goods and services,
progress billings, and that portion of Accounts for which an invoice has not
been sent to the applicable account debtor;

 

(d) Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(e) Accounts owed by any unit of government, whether foreign or domestic (except
that there shall be included in Eligible Accounts that portion of Accounts owed
by such units of government for which Company has provided evidence satisfactory
to Wells Fargo that (i) Wells Fargo’s Security Interest constitutes a perfected
first priority Lien in such Accounts, and (ii) such Accounts may be enforced by
Wells Fargo directly against such unit of government under all applicable laws);

 

(f) Accounts denominated in any currency other than United States Dollars;

 

(g) Accounts owed by an account debtor located outside the United States which
are not (i) backed by a bank letter of credit naming Wells Fargo as beneficiary
or assigned to Wells Fargo, in Wells Fargo’s possession or control, and with
respect to which a control agreement concerning the letter-of-credit rights is
in effect, and acceptable to Wells Fargo in all respects, in its sole
discretion, or (ii) covered by a foreign receivables insurance policy acceptable
to Wells Fargo in its sole discretion;

 

(h) Accounts owed by an account debtor who is insolvent or is the subject of
bankruptcy proceedings or who has gone out of business;

 

(i) Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of
Company;

 

(j) Accounts not subject to the Security Interest or which are subject to any
Lien in favor of any Person other than Wells Fargo;

 

40



--------------------------------------------------------------------------------

(k) That portion of Accounts that has been restructured, extended, amended or
modified;

 

(l) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

 

(m) Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds 15%
[except for a forty (40%) percent concentration limit for Sun Microsystems, a
thirty (30%) percent concentration limit for Siemens and a twenty (20%) percent
concentration limit for Xerox] of the aggregate amount of all Accounts;

 

(n) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if twenty-five (25%) percent or more of the total amount of Accounts
due from such debtor is ineligible under clauses (a), (b), or (k) above;

 

(o) Accounts, or portions of Accounts, otherwise deemed ineligible by Wells
Fargo in its sole discretion, including, but not limited to, poor quality credit
Accounts.

“Eligible Foreign Accounts” means all unpaid Accounts of Company, net of
credits, that arise by an account debtor located outside the United States; but
excluding any Accounts that would otherwise be excluded from the definition of
Eligible Accounts (other than Accounts due from an approved account debtor
located outside the United States that remain unpaid 90 days or more after the
invoice date), and further excluding those Accounts having any of the following
characteristics:

 

(a)(i) That portion of Accounts (other than dated Accounts) unpaid 90 days or
more after the invoice date, and (ii) that portion of dated Accounts unpaid more
than 60 days after the stated due date;

 

(b) Accounts denominated in any currency other than United States dollars,
Australian dollars, Canadian dollars, Danish kroner, New Zealand dollars,
Norwegian kroner, Swiss francs, Swedish krona, Japanese yen, United Kingdom
pounds sterling or European Union euros;

 

(c) Accounts with respect to which Company has not instructed the account debtor
by invoice to pay the Account to the Collateral Account, which invoice must
disclose specific payment instructions to the account debtor, including lockbox
and Collection Account numbers and wire instructions;

 

(d) Accounts not eligible for or covered by existing foreign credit insurance
coverage which is otherwise acceptable in both terms, carrier, and amount to
Wells Fargo;

 

(e) Accounts, or portions of Accounts, otherwise deemed ineligible to Wells
Fargo in its sole discretion;

 

41



--------------------------------------------------------------------------------

“Eligible Inventory” means all Inventory of Company located at its Groveport,
Ohio location(s), valued at the lower of cost or market in accordance with GAAP;
but excluding Inventory having any of the following characteristics:

 

(a) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by Wells Fargo in an Authenticated Record delivered to
Company; not subject to a perfected first priority Lien in Wells Fargo’s favor;
subject to any Lien or encumbrance that is subordinate to Wells Fargo’s first
priority Lien; covered by any negotiable or non-negotiable warehouse receipt,
bill of lading or other document of title; on consignment from any consignor; or
on consignment to any consignee or subject to any bailment unless the consignee
or bailee has executed an agreement with Wells Fargo;

 

(b) Supplies, packaging, maintenance parts or sample Inventory, or customer
supplied or customer designated parts or Inventory;

 

(c) Work-in-process Inventory;

 

(d) Inventory that is damaged, defective, obsolete, slow moving or not currently
saleable in the normal course of Company’s operations, or the amount of such
Inventory that has been reduced by shrinkage;

 

(e) Inventory that Company has returned, has attempted to return, is in the
process of returning or intends to return to the vendor of the Inventory;

 

(f) Inventory that is perishable or live;

 

(g) Inventory manufactured by Company pursuant to a license unless the
applicable licensor has agreed in a Record that has been Authenticated by
licensor to permit Wells Fargo to exercise its rights and remedies against such
Inventory;

 

(h) Inventory that is subject to a Lien in favor of any Person other than Wells
Fargo;

 

(i) Inventory stored at locations holding less than 10% of the aggregate value
of Company’s Inventory; and

 

(j) Inventory otherwise deemed ineligible by Wells Fargo in its sole discretion.

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

42



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.

“Event of Default” is defined in Section 6.1.

“Fixed Rate” is defined in Section 1.5(a).

“Fixed Rate Advance” means an Advance bearing interest at the Fixed Rate for a
Fixed Rate Interest Period.

“Fixed Rate Interest Period” means a three (3) month period that commences on
(and includes) the Business Day on which either a Fixed Rate Advance is made or
continued or on which a Floating Rate Advance is converted to a Fixed Rate
Advance, and ending on (but excluding) the Business Day numerically
corresponding to that date three (3) months thereafter, during which period the
outstanding principal amount of the Fixed Rate Advance shall bear interest at
the Fixed Rate; provided, however, that:

 

(a) If a Fixed Rate Interest Period would otherwise end on a day which is not a
Business Day, then it shall end on the next Business Day, unless that day is the
first Business Day of a month, in which case the Fixed Rate Interest Period
shall end on the last Business Day of the preceding month;

 

(b) No Fixed Rate Interest Period may have a term that extends beyond the
Maturity Date; and

 

(c) No Fixed Rate Interest Period may be selected if any part of the Fixed Rate
Advance must contractually be prepaid prior to the end of the Fixed Rate
Interest Period.

“Floating Rate” is defined in Section 1.5(a).

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.

“General Intangibles” shall have the meaning given it under the UCC.

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any swap,

 

43



--------------------------------------------------------------------------------

derivative, foreign exchange, hedge, deposit, treasury management or similar
transaction or arrangement however described or defined that Company may enter
into at any time with Wells Fargo, whether or not Company may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may subsequently become unenforceable.

“Indemnified Liabilities” is defined in Section 7.8.

“Indemnitee” is defined in Section 7.8.

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Payment Date” is defined in Section 1.7(a).

“Inventory” shall have the meaning given it under the UCC.

“Investment Property” shall have the meaning given it under the UCC.

“Licensed Intellectual Property” is defined in Exhibit D.

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

LIBOR = Base LIBOR/ 100% - LIBOR Reserve Percentage

 

(a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Wells Fargo (i) for the purpose of calculating the effective Floating
Rate for WFBC Base Rate loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for three (3) month
delivery of funds in amounts approximately equal to the principal amount of such
loans, or (ii) for the purpose of calculating the effective Fixed Rate for loans
making reference to LIBOR as the Inter-Bank Market Offered Rate on the first day
of a Fixed Rate Interest Period for delivery of funds on said date for a period
of time approximately equal to the number of days in the Fixed Rate Interest
Period and in an amount approximately equal to the principal amount to which the
Fixed Rate Interest Period applies. Company understands and agrees that Wells
Fargo may base its quotation of the Inter-Bank Market Offered Rate upon such
offers or other market indicators of the Inter-Bank Market as Wells Fargo in its
discretion deems appropriate, including but not limited to the rate offered for
U.S. dollar deposits on the London Inter-Bank Market.

 

44



--------------------------------------------------------------------------------

(b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable term of the Revolving Note.

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

“Line of Credit” is defined in the Recitals.

“Loan Documents” means this Agreement, the Revolving Note, the Master Agreement
for Treasury Management Services, and the Security Documents, together with
every other agreement, note, document, contract or instrument to which Company
now or in the future may be a party and which may be required by Wells Fargo in
connection with, or as a condition to, the execution of this Agreement. Any
documents or other agreements entered into between Company and Wells Fargo that
relate to any swap, derivative, foreign exchange, hedge, or similar product or
transaction, or which are entered into with an operating division of Wells Fargo
other than Wells Fargo Business Credit, shall not be included in this
definition.

“Loan Manager” means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.

“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.

“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.

“Material Adverse Effect” means any of the following:

 

(a) A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of Company;

 

(b) A material adverse effect on the ability of Company to perform its
obligations under the Loan Documents, or any other document or agreement related
to this Agreement;

 

(c)

A material adverse effect on the ability of Wells Fargo to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan

 

45



--------------------------------------------------------------------------------

 

Document or of any rights against any Guarantor, or on the status, existence,
perfection, priority (subject to Permitted Liens) or enforceability of any Lien
securing payment or performance of the Indebtedness; or

 

(d) Any claim against Company or threat of litigation which if determined
adversely to Company would cause Company to be liable to pay an amount exceeding
$100,000.00 or would result in the occurrence of an event described in clauses
(a), (b) and (c) above.

“Maturity Date” is defined in Section 1.1(b).

“Maximum Line Amount” is defined in Section 1.1(a).

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes
or is obligated to contribute.

“Net Income” means after-tax net income of Company from continuing operations
for each fiscal quarter on a non-cumulative basis, as determined in accordance
with GAAP, but excluding (a) any extraordinary gains as determined in accordance
with GAAP, (b) any change in the valuation of goodwill made in accordance with
FASB Accounting Standard 142, and (c) any non-cash effects of accounting for
stock based compensation in accordance with FASB pronouncement SFAS 123(r).

“OFAC” is defined in Section 5.12(b).

“Officer” means with respect to Company, an officer if Company is a corporation,
a manager if Company is a limited liability company, or a partner if Company is
a partnership.

“Operating Account” is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.

“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Revolving Note is in excess of the then-existing Borrowing Base.

“Owned Intellectual Property” is defined in Exhibit D.

“Owner” means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement entered into between Company and Wells Fargo.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.

 

46



--------------------------------------------------------------------------------

“Permitted Lien” and “Permitted Liens” are defined in Section 5.3(a).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.

“Premises” is defined in Section 2.4(a).

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.

“Proceeds” shall have the meaning given it under the UCC.

“Rate Hedge” means any interest rate swap or interest rate collar entered into
between Wells Fargo (or any of its affiliates) and Company.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Note” is defined in Section 1.1(d).

“Security Documents” means this Agreement, the Patent and Trademark Security
Agreement(s), and any other document delivered to Wells Fargo from time to time
to secure the Indebtedness.

“Security Interest” is defined in Section 2.1.

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

47



--------------------------------------------------------------------------------

“Termination Date” is defined in Section 1.1(b).

“Trademark Security Agreement” means each Trademark Security Agreement entered
into between Company and Wells Fargo.

“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

“Unused Amount” is defined in Section 1.6(b).

“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.

“WFBC Base Rate” means, for any day, a fluctuating rate equal to the higher of:
(a) the Prime Rate in effect on such day, or (b) a rate determined by Wells
Fargo to be one and one-half percent (1.50%) above Daily Three Month LIBOR.

 

48